Case 16-31602              Doc 1872        Filed 10/22/19 Entered 10/22/19 09:06:08                    Desc Main
                                            Document Page 1 of 3

     FILED & JUDGMENT ENTERED
            Steven T. Salata


                  October 22 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                      _____________________________
                                                                                               J. Craig Whitley
                                                                                        United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

                                      :
In re                                 :                           Chapter 11
                                      :
                                    1
KAISER GYPSUM COMPANY, INC., et al., :                            Case No. 16-31602 (JCW)
                                      :
          Debtors.                    :                           (Jointly Administered)
                                      :



                                      FOURTH CASE MANAGEMENT
                                        AND SCHEDULING ORDER

          Upon the Court’s request for entry of an agreed order scheduling regular hearings in the

above-captioned cases pursuant to section 105(a) of title 11 of the United States Code (as

amended, the “Bankruptcy Code”); and it appearing that no notice of the relief need be given due

to the nature of the relief; and upon the record in the above-captioned cases; and it appearing that

the relief is in the best interests of the Debtors’ estates, their creditors and other parties-in-

interest; and after due deliberation and sufficient cause appearing therefore;

                     IT IS HEREBY ORDERED THAT:


1       The Debtors are the following entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
(7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.


{00330453 v 1 }                                           1
Case 16-31602          Doc 1872      Filed 10/22/19 Entered 10/22/19 09:06:08            Desc Main
                                      Document Page 2 of 3



          A.      Any party filing pleadings with the Court that refer specifically to a pleading that

has already been filed in the cases shall make specific reference to the docket number assigned

by the Court to such pleading by use of the designation “Docket No. ___”.

          B.      The Court shall reserve the following dates for hearings in the above-captioned

cases: Thursday, January 16, 2020; Thursday, February 13, 2020; Thursday, March 12, 2020;

Thursday, April 9, 2020; Thursday, May 7, 2020; Thursday, June 11, 2020; Thursday, July 16,

2020; Thursday, August 13, 2020; Thursday, September 17, 2020; Thursday, October 15, 2020;

Thursday, November 5, 2020; and Thursday, December 10, 2020. Hearings shall be held at 9:30

a.m., in the United States Courthouse, 401 West Trade Street, Charlotte, North Carolina in

Courtroom 1-4.

          C.      Local Rule 9013-1(e) is hereby modified such that parties in interest may only

self-schedule hearings in the above-captioned cases on the dates provided in the preceding

paragraph and that hearings in these cases shall not be heard on regularly-scheduled Chapter 11

motions days.

          D.      Any party seeking a special hearing date, other than those set forth above or

established by further order of this Court, in the above-captioned cases shall discuss such date

with the Debtors’ counsel or the direct opponent and confirm such hearing date with Judge’s

Chambers.

          E.      No-protest noticing, as allowed under Local Rule 9013-1(f), shall be permitted.

          F.      Prior to or subsequent to the expiration of the dates set forth in paragraph B

above, the Court may enter a scheduling order establishing further dates for hearings in the

above-captioned cases as the Court deems appropriate.




{00330453 v 1 }                                    2
Case 16-31602            Doc 1872         Filed 10/22/19 Entered 10/22/19 09:06:08       Desc Main
                                           Document Page 3 of 3



          G.      This Order shall not affect the availability of hearing dates reserved for these

cases under the Third Case Management and Scheduling Order [Docket No. 1314].

          H.      The Debtors shall file a notice of agenda three (3) days prior to each hearing date

set by the Court pursuant to the scheduling order for the matters of record at that time.

          I.      This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this matter.

This Order has been signed electronically. The judge’s                United States Bankruptcy Court
signature and court’s seal appear at the top of the Order.




{00330453 v 1 }                                              3
